DETAILED ACTION
This Office Action is in response to the communication filed on 09/22/2021. 
Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 09/22/2021 have been fully considered.
The objections to claims 2-3, 7, 9-10, and 14 as presented in the previous Office action have been withdrawn in view of amendments of the claims. 
The rejections of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as presented in the previous Office action have been withdrawn in view of amendments of the claims. 
The rejections of claims 8-14 under 35 U.S.C. 101 as presented in the previous Office action have been withdrawn in view of amendments of the claims.
In response to Applicant's argument on pages 7-8 of Remarks that Taveau does not disclose "a secure element comprising a plurality of software containers" as recited in claim 1, Examiner respectfully disagrees. It should be noted that the claim only recites the term "secure element" and "software containers" without "the use of the communication protocol that has been used to convey the message as a discriminator to direct the message internally towards its real target (i.e., the relevant software container)", in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features above upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner would like to point out that the invention features have not been fully captured by the claims. Examiner notes "same identifier", let alone a same identifier for the files (as indicated by Applicant on page 10 of Remarks), claim 2 only recites "a common identifier" which has been interpreted as a standard or typical identifier. The feature of "identify the correct container when two containers each contains files that are addressed (by external entities) with the same identifier of the file" has not been captured by the claim, further clarification is needed. 
Claim Objections
Claim 15 is objected to because of the following informalities: 
"A host device comprising a secure element according to claim 8." as recited in claim 15 should read "The secure element according to claim 8, wherein the secure element is embedded in a host device." since claim 15 depends on claim 8. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taveau et al. (US 2013/0060959).
Claim 1, Taveau teaches: 
A method for managing a secure element comprising a plurality of software containers and an operating system, said operating system being configured to handle a set of communication protocols with external entities, (e.g. fig. 1, [0018], "Mobile device 104 may include a secure elements broker 140…Secure elements broker 140…may be an underlying component to an existing application (e.g. wallet 142) or integrated at the operating system (OS) level…it may be possible for specific devices to have the secure elements broker 140 be executed from a 
wherein the operating system accesses a pairing data comprising a description of an association between each communication protocol of said set and a software container belonging to the plurality of software containers, each of said communication protocols being associated with a single software container, and wherein upon receipt of a message from one of said external 
Claim 2, Taveau teaches:
wherein each software container of said plurality of software containers comprises a file which is targeted by said external entities by means of a common identifier. (e.g. fig.1, [0005], [0012], [0019], [0022], [0028])

wherein each software container of said plurality of software containers comprises a root file which is targeted by said external entities by means of a common identifier. (e.g. [0012], [0022], [0028])
Claim 4, Taveau teaches:
wherein the operating system uses the pairing data to route the message only in case the message targets said common identifier. (e.g. [0012], [0019], [0022], [0028])
Claim 6, Taveau teaches:
wherein the secure element is an embedded secure element, an integrated secure element, a secure enclave, a smart card or a Machine-To-Machine device. (e.g. [0005], [0016], [0018])
Claim 8, Taveau teaches:
A secure element comprising a hardware processor, a plurality of software containers and an operating system, said operating system being configured to handle a set of communication protocols with external entities, (e.g. fig. 1, [0018], "Mobile device 104 may include a secure elements broker 140…Secure elements broker 140…may be an underlying component to an existing application (e.g. wallet 142) or integrated at the operating system (OS) level…it may be possible 
wherein the operating system comprises a pairing data comprising a description of an association between each communication protocol of said set and a software container belonging to the plurality of software containers, each of said communication protocols being associated with a single software 
Claim 9, this claim is directed to a secure element containing similar limitations as recited in claim 2 and is rejected for similar rationale.

Claim 11, this claim is directed to a secure element containing similar limitations as recited in claim 4 and is rejected for similar rationale.
Claim 13, this claim is directed to a secure element containing similar limitations as recited in claim 6 and is rejected for similar rationale.
Claim 15, Taveau teaches:
A host device comprising a secure element according to claim 8. (e.g. fig. 1, [0015]-[0018])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. (US 2013/0060959) in view of Kim et al. (US 2018/0249322).
Claim 5, Taveau teaches wherein the plurality of software containers comprises both a security domain compliant with GlobalPlatform Card Specification standard and a Telecom profile compliant with GSMA Technical Specification standard (e.g. [0005], [0016]-[0017], [0029], [0039]) and does not appear to explicitly teach but Kim teaches: 
SGP .22 RSP. (e.g. [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kim into the invention of Taveau, and the motivation for such an implementation would be for the purpose of allowing a secure element to store a plurality of profiles and providing a service associated with the plurality of profiles (Kim [0045]).
Claim 12, this claim is directed to a secure element containing similar limitations as recited in claim 5 and is rejected for similar rationale.
Claims 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taveau et al. (US 2013/0060959) in view of Boudou et al. (US 2008/0163352).
Claim 7, Taveau teaches wherein the set of communication protocols comprises at least one of: SWP contactless type A, SWP contactless type B, APDU Gate or SPI (e.g. [0017], [0019]) and does not appear to explicitly teach but Boudou teaches: 
T=0 or T=1 as defined by ETSI IS07816-3. (e.g. [0093])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Boudou into the invention of Taveau, and the motivation for such an implementation would be for the purpose of assuring the exchange between the a smart card and a terminal and detecting and as needed correcting transmission errors (Boudou [0093]).
Claim 14, this claim is directed to a secure element containing similar limitations as recited in claim 7 and is rejected for similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436